department of the treasury internal_revenue_service i u qd washington d c commissioner tax exempt and sor son jan uniform issue list ee ep fa ot a legend taxpayer a amount d insurance_company m dear ms in letters dated date date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is bi years old taxpayer a received a check dated ereremraer amount d from her individual_retirement_account ira with insurance ta invest this money in a more practical and profitable ira account company i m cna a went to her local bank where she already had both checking accounts she was unaware of the 60-day ira rollover savings and requirement but nonetheless the deposit was significant enough to her that she waited to meet with a more senior bank representative in order to get assistance with depositing her larger than usual transaction with no discussion of the nature of the funds taxpayer a deposited amount d into her savings account taxpayer a has several medical conditions which required numerous weekly treatments before and during the 60-day rollover period taxpayer was distracted from handling her personal finances because of pain and constant activities involving the treatment of her medical_condition y taxpayer a returned to her local bank at this time she was advised ver requirement and told that she had exceeded it by days on of t taxpayer a then agreed to transfer amount d along with an additional dollar_figure distribution from a nonqualified_annuity to a non-ira annuity taxpayer a subsequently enlisted the help of her brother who is more fluent in english to communicate by phone and letter with the internal_revenue_service to resolve the matter in addition taxpayer a sought the advice of an accountant based on the facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d because the failure to waive such requirement would be a hardship and against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers code sec_408 provides in general that rules similar to the rules of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that the failure of taxpayer a to establish a rollover_contribution to another ira within days of receiving amount d is due to taxpayer a’s medical_condition which resulted in chronic pain and necessitated numerous treatments by doctors during the 60-day period taxpayer a is not conversant regarding ira rollover rules and relied on the knowledge of bank personnel in addition her difficulty with the english language led to a failure of communication between her and the senior bank officer in february as to the nature of the funds and the purpose of the deposit the combination of her medical_condition her age her difficulty with language and confusion from the lack of communication or information by bank officials regarding the day rollover rules caused her failure to make a timely contribution to a rollover ira therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the withdrawal of amount d pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount d except as noted below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 quu5 sec_5l4uz7 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of any amounts required to be distributed no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact a please address all correspondence to se t-ep-ra‘t a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours farce n manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
